DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the use of parentheses in the abstract is reserved for reference to actual drawing numerals.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2005/0051567 (Bell et al.).
Regarding claim 1, ‘567 discloses: An adjustable protective face covering (10, fig. 1) comprising:
a first end having one or more openings spaced apart there along (24, fig. 1);
a second opposing end having one or more openings spaced apart there along (26, fig. 1); and
a length extending therebetween for covering a mouth and nose of a wearer (12, fig. 1),
wherein the face covering is a unitary sheet comprised of surgical wrap, polypropylene, Spunbond Meltblown Spunbond (SMS), or cotton (10, fig. 1 is a single continuous unitary sheet and material disclosed include SMS [par. 70, detailed description]).
	Regarding claim 2, ‘567 discloses: the one or more openings of each of the first and second ends are substantially vertical slits or openings configured to receive a wearer’s ear therethrough (24 and 26, fig. 1, are openings with a vertical component that do receive the wearer’s ears therethrough).
	Regarding claim 3, ‘567 discloses: SMS material for the mask/covering, SMS is inherently “sufficient to protect a wearer from airborne droplets or particulates”.  Emphasis on the fact that the claim does not define a level of protection only claims ‘sufficient protection’.
	Regarding claim 4, ‘567 discloses a face mask used by a human wearer.  For a human to survive they must be able to breath.  The mask which disclosed as a single continuous material must therefore have breathable sections throughout the mask.
	Regarding claim 5, ‘567 as stated above discloses a single continuous unitary sheet of material.
	Regarding claim 6, ‘567 as stated above discloses SMS material.
	Regarding claim 7, ‘567 explicitly states, “the body portion 12, the first extension portion 16, and/or the second extension portion 18 may be made of an inelastic material (par. 68, detailed description).”  The body, first extension and second extension form the whole of the face mask 10, fully disclosing claim 7.
	Regarding claims 8, 9 and 11, ‘567 discloses: cutting a perimeter of one or more face coverings concurrently with automated fabric cutting machinery, a laser system, or a die cutter (figs. 11, 13a and 13b and par. 77 state explicitly, “ The face mask 10 of the present invention may be formed on a continuous web of material 48 as shown in FIG. 11. Here, a plurality of face masks 50 are die cut into the continuous web of material 48. By having the face mask 10 be a single piece of material, it is therefore possible to quickly mass produce a large plurality of face masks 50 from a single continuous web of material 48. This type of manufacturing is advantageous in that several manufacturing steps are reduced or eliminated due to the fact that the face mask 10 is a single integral unit. As can be seen, the first extension portion 16, second extension portion 18, and the body portion 12 are all integrally formed with one another and are die cut from the continuous web of material 48 in one piece. The continuous web of material 48 may be of any size, and the plurality of face masks 50 may be cut therefrom in any number or shape.”).
	Regarding claims 12 and 13, ‘567 discloses: aligning a first opening in a plurality of spaced apart openings on a first portion of the face covering with a first ear of a wearer and placing the first opening around the ear to connect the first portion to the wearer; wrapping a main portion of the face covering across the wearer’s face to cover the wearer’s mouth and nose with the main portion of the face covering; and aligning a second opening in a second plurality of spaced apart openings on a second portion of the face covering with a second ear of a wearer and placing the second opening around the second ear to connect the second portion to the wearer; wherein the face covering is a unitary and continuous sheet of material from the first portion to the main portion and to the second portion and is comprised of surgical wrap, polypropylene, Spunbond Meltblown Spunbond (SMS), or cotton (figure 1 and 2; to arrive at the arrangement shown in figs. 1 and 2 the claimed steps above are inherently performed; as stated above the face covering is a single, continuous sheet of SMS material.  Regarding claim 13 the outer surface of the covering is shown in figures ‘positioned’ outwardly and is a “customizable visual display”.  Further, the item shown inherently is removed and disposed of after use).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051567 (Bell et al.) in view of US 2014/0196200 (Beliveau).
As an alternative to claims 8-11 being anticipated as stated above, arguably the openings of ‘567 are not “slits”.  However, as stated above all of claims 8-11 are disclosed, with the only difference being the shape of the openings of ‘567 being different in that ‘567’s openings could arguably be considered not to be “slits” or narrow openings.
However, ‘200 is referenced as it teaches, “curved insertion slits 30 and ear "C" cuts 20 which are configured to receive the user's ears (par. 47, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of face mask design and manufacture prior to filing the invention to modify the ear engaging openings taught by ‘567 to be modified into the form of “slits” as ‘200 teaches explicitly slits which provide the face mask with attachment/engagement to the ears of the user for proper placement and fit of the device during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various face mask devices are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732